Title: From John Adams to Philip Mazzei, 15 December 1785
From: Adams, John
To: Mazzei, Philip


     
      
       Dear Sir
       Grosvenor Square Decr. 15. 1785
      
      In your favour of Octr. 29, You inform me that The Marquis has observed in Germany, that the Lies which are Spread to our disadvantage, must be injurious to our national honour, if We neglect

to contradict them.— When I came first to Europe now approaching to Eight Years ago, my Indignation was roused, at the Shameless Falshoods which were continually propagated, and I took a great deal of Pains to have them contradicted but I have long Since found it an Augean Stable.—
      The Truth is, that this Impudence is encouraged in France, almost as much, and in Germany Still more, than in England.— The real Motive is to discourage Emigrations. One half of Germany and more than half of England Scotland & Ireland and no inconsiderable Part of France would be Soon on Tiptoe, to fly to America for relief from that intollerable Load which they now carry on their shoulders, if they knew the true State of Facts in America.
      The English Ministers, and the whole Hierarchy of their Dependents are aware of this, and there is an incredible Number of Persons constantly employed in preparing Paragraphs to represent The United States to be in a state of Anarchy and Misery, exposed to ruin by the Algerines and Indians &c.— if you read the Gazettes of Brussells Avignon, Deux Ponts and several others, under the Influence of French Correspondents, nay if you read the Mercure de France itself, you will see, that all these Paragraphs are borrowed from the English Papers, and others quite as modest fabricated, for the Same Purposes. The German Gazettes, are encouraged by their Licencers to insert every Thing of this kind, from the Same Motives. you may contradict then to Eternity to no Purpose. Every Paragraph you insert will only occasion ten more lies to be made: and your Truths will be disbelieved & all the Lies credited: because you may depend upon it the Influence of Government, and of all their Runners and Sitters are against You, and these it is too manifest all over Europe, have the Faith of the Multitude at their Disposal.— In England there is not a Gazette nor a Writer, who inclines to publish freely in favour of America.— if any one Attempts any Thing he is instantly attacked as an Encourager of Emigrations, as you may have lately seen in the Case of Dr Price.—
      If I were to meddle in the Newspapers directly or indirectly in this Country, at present it must be with Caution and Delicacy.— And I dont think it would be discreet to lay out Money in this Way.— If I had Money to Spare from Purposes more essential, much might be done, by forming Acquaintances and communicating by their Assistance, true Information. But even in the Influence of the Table and of generous Hospitality, the Policy of our Country has restrained Us, within very narrow Bounds.
      
      I dont believe you will do any good by entering into the Fracasseries of the Men of Letters in France. De Mably was as honest as a Man and as independent a Spirit, as you will find in France among them.— In the Letter I wrote the Abby De Mably, which convinced him, as he told me in his Answer that he would be in his Grave long before he could collect the Materials for an History of the Revolution you know I told him, I was glad that he intended to write for that I knew his Principles so well that I had no doubt he would produce a Work, which would be worth attending to. I have no Remembrance that I ever desired him to write at any other Time, or in any other manner, untill I was informed that he was writing Letters to me.
      His first design of writing was announced to the world by himself in his Book “Sur le maniere d ecrire L’Histoire,[”] which was written and printed while I was at the Hague, and before I went to Paris to the Conferences about the Peace, as you may see by looking into that Pamphlet near the End. When I read his Design, it was with Pleasure, because I expected something worth reading from what I had seen of his other Writings, tho I had at this time nothing like an intimate acquaintance with him.— I am now glad he has written because, although there are many Things in which I am not of his opinion, there are many others that deserve the Serious Consideration of our Countrymen.— And I am under no Fears at all that Americans will be mislead by his Errors, the most material of which relate to The Freedom of Conscience and the Press, Points in which all America is so well grounded, that the greatest Writer in the World, or who has been in it, would not be able to shake them, much less a Philosopher born & educated living and dying, in the Midst of Principles of Intollerance in Religion and Government.
      If you refute Ranall & De Mably as you easily may in the Points in which they are wrong, you would do well to begin by confounding the insolent Nonsence, of De Peau and Buffon, who began earlier to abuse Us, and laid the Foundation for a great Part of the Impertinence which has followed.
      I have taken as much Pains as my Business would admit to find the Paper You enquire for, but without success.— I enquired after the Petition, Memorial or Remonstrance of the Merchants in a Company of Men of Letters, but none of them could tell me where to find it.— I have looked over a Collection of Petitions and Remonstrances of the City, but it is not there. The other Points you enquire about I can give you no Account of.
      
      again as to my Desire to the Abby, to write.— I might Say to him or his Friends, that I thought, instead of attempting an History, he was wholly unprovided of Materials for composing, I wished he would read over our Constitutions and give the World his Thoughts upon them. This is very natural and probable, but I have no distinct Remembrance of it, nor when nor where it was.— His design to write was conceived and determined, without any Request, Desire or Knowledge of mine, as you will see in his Work upon Writing History. knowing his fixed Intention to write, I thought it better that he should write upon a subject which I supposed he might understand, rather than undertake a Work which I was certain he knew little about, and for which from his great Age, it was impossible he should ever be qualified for.
      When I was told by his Friends that he was writing, and intended to make me the Compliment to address his Work to me, it was very natural for me to say that I should be “bien flatté,” as I was; but I have no remembrance about it.— I can neither contradict it nor confirm it. and it can be of no Consequence to any body.
      The Beginning of my Connection in the Business was this.— Soon after my Arrival in Paris in October 1782, upon the Negotiation for the Peace, the Abby De Mablys Book upon writing History was put into my hands. I read in the Close of it, his Declaration of his Design to write the Hystory of the American Revolution. at Dinner Sometime afterwards at Mr De Chaluts the Farmer General, in Company with the Abby de Mably, his Friends & mine the Abbys De Chalut and Arnoux, mentioned to me the Abbys Design and asked me if I would furnish him with any Memorials. I then turned to De Mably himself and asked him, of what Part of the Revolution he intended to write the History? He answered of the whole? I asked him, if he had considered the Extent of the Subject? He Said perhaps it might be more extensive than he was aware of, but he thought he could write it from the Memorials, which were publick together with such Enquiries as he might make among Gentlemen who had been concerned in it. I asked him if he had reflected, that the Question was of thirteen established Governments Subverted, and as many new ones erected, of a confederation of them, of a War of Eight Years conducted by them, by an Army formed anew, that it comprehended at least Twenty Odd Years of Time, and involved at last, almost all Europe And much of Asia & Africa? Upon this the three Abbys desired me to put down in Writing in English what I

had then Said, for I spoke with difficulty as you know in French, and give it to the Abby who would get it translated into French.— I agreed: and accordingly wrote the Letter which you have Seen.— The Abby answered me, that I had convinced him he should be dead before he could collect a quarter Part of the Materials necessary to write Such an History.— in that Letter I told him that I was glad he intended to write his Thoughts. He afterwards changed his Mind about writing the History And determined to write Observations. This might or might not be by my Advice. I dont remember that it was or was not. He determined to address his Observations to me. This was not most certainly, by my Advice nor Desire, nor Expectation untill I was told he was writing to me. As this was merely a Compliment, it is very probably I returned the Compliment, by Saying as I could very sincerely say, I was much obliged to him.
      I am sure by this time You must think as I do, that I have written much more upon this subject than it is Worth and thank me for subscribing myself your / humble servant
      
       John Adams
      
     
     
      I have made your Compliments to Madam, as you desire and she also is “bien flateé.”— I assure you, I would not live another Ten Years without her, for the first Dukedom, no nor the first Kingdom in Europe nor for any Thing less than the Independence of America.— I read this to Madam, and she Says “bien flateé,” again.
     
    